THE STATE OF SOUTH CAROLINA
                  In The Supreme Court

   The State, Petitioner,

   v.

   Kenneth Taylor, Respondent.

   Appellate Case No. 2020-001184



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                  Appeal from Spartanburg County
               J. Mark Hayes II, Circuit Court Judge


                       Opinion No. 28085
        Heard September 21, 2021 – Filed February 23, 2022


                  AFFIRMED AS MODIFIED


   Attorney General Alan McCrory Wilson and Senior
   Assistant Deputy Attorney General William M. Blitch Jr.,
   both of Columbia; and Solicitor Barry Joe Barnette, of
   Spartanburg, for Petitioner.

   Kenneth Taylor, of Inman, pro se.

   Jason Scott Luck, of Bennettsville, for Amicus Curiae
   South Carolina Association of Criminal Defense Lawyers.
JUSTICE JAMES: Kenneth Taylor was charged with driving under the influence
(DUI). The magistrate court dismissed the charge, finding the State failed to comply
with subsection 56-5-2953(A)'s requirement that the DUI incident site video
recording "show" the defendant being advised of his Miranda1 rights. The circuit
court and court of appeals affirmed. State v. Taylor, Op. No. 2020-UP-215 (S.C. Ct.
App. filed July 15, 2020). We granted the State's petition for a writ of certiorari. In
this opinion, we address two issues: (1) the meaning of the word "show" as it is used
in subsection 56-5-2953(A) and (2) whether per se dismissal of a DUI charge is the
proper remedy for a video's failure to "show" a DUI defendant being advised of his
Miranda rights at the incident site.2

                                    Background
       At approximately 4:35 a.m. on June 11, 2015, Lance Corporal R.B. Thornton
of the South Carolina Highway Patrol received a call from Spartanburg County
Sheriff's Deputy Tony Woodward. Deputy Woodward requested assistance for a
potentially impaired driver who had pulled his vehicle to the side of the road.
Corporal Thornton promptly responded by activating his blue lights, which triggered
his patrol car's exterior camera to begin recording.

       When he arrived on scene, Corporal Thornton approached Taylor's vehicle.
Corporal Thornton detected the smell of alcohol, saw an open container of beer in
the vehicle, and noticed Taylor's speech was slurred. Taylor admitted he had been
drinking alcohol, so Corporal Thornton asked Taylor to recite the alphabet from E
to X. Taylor skipped from R to X—omitting S, T, U, V, and W. When Corporal
Thornton asked Taylor about the omitted letters, Taylor stated the letters came after
X. Taylor was unable to provide basic personal information and stated he was
"shook up." Corporal Thornton arrested Taylor for DUI and placed Taylor in his
patrol car.

       After a brief conversation with Deputy Woodward, Corporal Thornton sat in
the driver's seat of the patrol car and began advising Taylor of his Miranda rights.
Corporal Thornton did not activate his in-car camera. As a result, both Corporal

1
    Miranda v. Arizona, 384 U.S. 436 (1966).
2
 Taylor has not participated in these proceedings since the circuit court's ruling, and
his counsel was relieved by the court of appeals. The South Carolina Association of
Criminal Defense Lawyers (SCACDL) filed an amicus brief with this Court, and we
granted SCACDL's request to present oral argument. We refer to SCACDL's
arguments as those of Taylor.
Thornton and Taylor can be heard, but neither of them can be seen. When Corporal
Thornton asked Taylor if he understood the Miranda warnings, Taylor—still off
camera—responded, "Yes, sir." The camera was adjusted to show both men and the
car's interior only after Corporal Thornton began driving Taylor to the police station.

         The case proceeded to trial before a Spartanburg County magistrate. Citing
subsection 56-5-2953(A), Taylor moved to dismiss the DUI charge because the
video recording did not "show" him being advised of his Miranda rights. The
language from subsection 56-5-2953(A) to which Taylor referred provides that a
person who violates a DUI statute "must have his conduct at the incident
site . . . video recorded." The statute further provides that the video recording
"must . . . show the person being advised of his Miranda rights." § 56-5-
2953(A)(1)(a)(iii) (emphasis added).

        The magistrate granted the motion, stating, "simple logic indicates that to
'show' something at least always includes a visual element," and "[i]n our society[,]
it is clear the word 'show' means 'something visible.'" The magistrate concluded per
se dismissal was proper pursuant to City of Rock Hill v. Suchenski, 374 S.C. 12, 646
S.E.2d 879 (2007), because the recording did not fully comply with subsection (A)
and the State did not argue any subsection (B) 3 exceptions applied.

       The circuit court affirmed the magistrate court, the court of appeals affirmed
the circuit court, and we granted the State's petition for a writ of certiorari to review
the court of appeals' decision. As we will explain, the magistrate court correctly
interpreted the meaning of the word "show" as used in subsection 56-5-2953(A);
however, we hold that from this point forward, failure to show a DUI defendant
being advised of his Miranda rights does not mandate per se dismissal.

                                      Discussion
                                           I.

       The State argues subsection 56-5-2953(A) does not require a defendant to "be
'seen' during the reading of Miranda [because] the statutory interpretation most
consistent with the legislative intent would only require the State to 'make apparent'


3
  Subsection (B) provides in part: "Failure by the arresting officer to produce the
video recording required by this section is not alone a ground for dismissal of any
charge made pursuant to Section 56-5-2930 . . . if [an exception applies]." S.C.
Code Ann. § 56-5-2953(B) (2018). The State acknowledges no exceptions apply.
or 'demonstrate' he was read his Miranda rights." The State therefore contends that
even if a defendant is not seen on the video recording while being advised of his
Miranda rights, the recording still "shows" the advisement of Miranda if the
defendant and arresting officer can be heard. Taylor argues the word "show" in
subsection 56-5-2953(A) includes both visual and audible components under State
v. Kinard, 427 S.C. 367, 831 S.E.2d 138 (Ct. App. 2019), cert. dismissed as
improvidently granted, 429 S.C. 614, 840 S.E.2d 924 (2020), and State v. Sawyer,
409 S.C. 475, 763 S.E.2d 183 (2014). We agree with Taylor.
       A question of statutory interpretation is a question of law, which is subject to
de novo review and which we are free to decide without deference to the courts
below. State v. Alexander, 424 S.C. 270, 274-75, 818 S.E.2d 455, 457 (2018); State
v. Whitner, 399 S.C. 547, 552, 732 S.E.2d 861, 863 (2012). Where a statute's
language is plain, unambiguous, and conveys a clear and definite meaning, the rules
of statutory interpretation are not needed, and the Court has no right to impose
another meaning. Gay v. Ariail, 381 S.C. 341, 345, 673 S.E.2d 418, 420 (2009).
However, if a statute is ambiguous, the Court must construe its terms. Lester v. S.C.
Workers' Comp. Comm'n, 334 S.C. 557, 561, 514 S.E.2d 751, 752 (1999).

       The primary rule of statutory construction is "to ascertain and effectuate the
intent of the legislature." State v. Pittman, 373 S.C. 527, 561, 647 S.E.2d 144, 161
(2007). A statute's language must be construed in light of its intended purpose, and
"[w]henever possible, legislative intent should be found in the plain language of the
statute itself." State v. Gaines, 380 S.C. 23, 33, 667 S.E.2d 728, 733 (2008). "The
Court should give words 'their plain and ordinary meaning without resort to subtle
or forced construction to limit or expand the statute's operation.'" State v. Sweat,
386 S.C. 339, 350, 688 S.E.2d 569, 575 (2010) (quoting Sloan v. S.C. Bd. of Physical
Therapy Exam'rs, 370 S.C. 452, 469, 636 S.E.2d 598, 607 (2006)). A statute's
language should be "read in a sense which harmonizes with its subject matter and
accords with its general purpose." Id. "[A] court should not focus on any single
section or provision but should consider the language of the statute as a whole."
Mid-State Auto Auction of Lexington, Inc. v. Altman, 324 S.C. 65, 69, 476 S.E.2d
690, 692 (1996). The Court must reject a statutory interpretation if it leads to an
absurd result that could not possibly have been intended by the legislature or that
defeats plain legislative intent. Sweat, 386 S.C. at 351, 688 S.E.2d at 575.

      Subsection 56-5-2953(A)'s introductory language plainly states that a person
who violates a DUI statute "must have his conduct at the incident site . . . video
recorded." Most importantly, this subsection provides that the video recording
"must . . . show the person being advised of his Miranda rights." § 56-5-
2953(A)(1)(a)(iii) (emphasis added). Again, the State argues this language requires
the video to simply "demonstrate" or "make apparent" that Miranda warnings are
administered to the defendant. We disagree. This interpretation of the word "show"
ignores the 2009 amendment to subsection 56-5-2953(A), which changed the
relevant language from the video recording "must include the reading of Miranda
rights" to the video recording must "show the person being advised of his Miranda
rights." (emphases added). The General Assembly could have retained the prior
language or used other terms, but it intentionally amended the statute to add a visual
requirement. See Davenport v. City of Rock Hill, 315 S.C. 114, 117, 432 S.E.2d 451,
453 (1993) ("It is never to be supposed that a single word was inserted in the law of
this state without the intention of thereby conveying some meaning."); Nexsen v.
Ward, 96 S.C. 313, 321, 80 S.E. 599, 601 (1914) ("[E]very word, clause, and
sentence must be given some meaning, force, and effect, if it can be done by any
reasonable construction."). The General Assembly chose to amend the statute as it
did, and we cannot engage in forced construction of the words the General Assembly
chose to employ.

       The State's interpretation also cuts against one of the primary purposes of the
DUI video recording statute: seeing the defendant and officer on camera reduces
"swearing contests" in DUI trials, captures their interactions, and ensures the use of
fair procedures to protect the defendant's rights. State v. Henkel, 413 S.C. 9, 14-15,
774 S.E.2d 458, 461-62 (2015); State v. Taylor, 411 S.C. 294, 306, 768 S.E.2d 71,
77 (Ct. App. 2014); State v. Elwell, 396 S.C. 330, 336, 721 S.E.2d 451, 454 (Ct.
App. 2011). A video recording that visually confirms what is audible leaves little
room for doubt as to the procedures used by, and the defendant's interactions with,
the arresting officer. Again, by amending subsection 56-5-2953(A) in 2009, the
General Assembly chose to change the word "include" to "show." That we cannot
ignore. We hold that in order for a DUI recording to "show" a defendant being
advised of his Miranda rights, the defendant and arresting officer must be visually
seen and audibly heard.
                                          II.

        Before the magistrate court and the circuit court, the State argued that even if
the administering of Miranda warnings must be seen on camera, per se dismissal of
the DUI charge is not the appropriate remedy when that requirement is not met.
Neither court ruled on that issue; consequently, the issue of per se dismissal was not
preserved for further appellate review, and the State did not ask the court of appeals
or this Court to rule on the issue. However, we take this opportunity to clarify that
moving forward, when a DUI suspect is not Mirandized in accordance with the
statute, statements made by the suspect during custodial interrogation are to be
considered given under the cloud of a Miranda violation. However, just as is proper
when there is a Miranda violation in any other kind of case, suppression of tainted
evidence—not per se dismissal of the DUI charge—is the proper remedy. 4 We
believe this approach is consistent with the evolution of our case law.

       In Suchenski, an officer's recording device unexpectedly ran out of tape at a
DUI incident site. 374 S.C. at 14, 646 S.E.2d at 879. As a result, although two field
sobriety tests and the Miranda advisement were recorded, a third field sobriety test
and the defendant's arrest were not recorded. Looking to the prior version of
subsection 56-5-2953, we concluded the statute "provides for dismissal of charges
when the statute is inexcusably violated." Id. at 16, 646 S.E.2d at 881. Suchenski
has since been applied by this Court and the court of appeals to hold that under the
pre-2009 version of the statute, unless an exception applies under subsection 56-5-
2953(B), failure to fully comply with subsection (A) mandates dismissal of a DUI
charge. Town of Mt. Pleasant v. Roberts, 393 S.C. 332, 347-49, 713 S.E.2d 278,
285-87 (2011); State v. Johnson, 396 S.C. 182, 191-92, 720 S.E.2d 516, 521-22 (Ct.
App. 2011).

       In 2014, we considered a prior version of subsection 56-5-2953(A) that
required DUI test site recordings to include Miranda warnings. Sawyer, 409 S.C. at
477, 763 S.E.2d at 184. In Sawyer, the DUI defendant was arrested and taken to the
local jail for a breath test. Because of an audio failure in the testing room, although
the officer appeared to be reading the defendant his Miranda and implied consent
rights, neither the officer nor the defendant could be heard during the exchange. The
trial court denied the defendant's motion to dismiss the charge but granted the
defendant's motion to suppress the video recording and all evidence that he was
offered or took a breath test, including its results. The State appealed the suppression
order, the court of appeals affirmed, and this Court granted the State's petition for a
writ of certiorari. Relying on Suchenski, we upheld the trial court's suppression order
in a 3-2 decision, observing: "While defects in evidence do not generally affect
admissibility . . . the Court has interpreted the statute to require strict compliance
with Section (A) as a prerequisite for admissibility, unless an exception in Section
(B) applies." Id. at 481, 763 S.E.2d at 186. (emphasis added). We ruled only upon




4
  The video requirement may still be excused altogether if the provisions of
subsection 56-5-2953(B) apply. The suppression of tainted evidence does not apply
to circumstances falling within the parameters of subsection (B).
the issue of whether the trial court's suppression order should be upheld; the issue of
per se dismissal of the DUI charge was not before us.5

       Finally, in State v. Gordon, an officer subjected the defendant to a horizontal
gaze nystagmus (HGN) test at the DUI incident site. 414 S.C. 94, 96-97, 777 S.E.2d
376, 377 (2015). The incident site was dark and the lighting was poor, so the officer
relocated the defendant toward the headlights of his patrol car and shined a flashlight
on the defendant's face. Because HGN tests focus on eye movement, we concluded
"common sense dictates that the head must be visible on the video." Id. at 99, 777
S.E.2d at 378. Further, because the defendant's face was indisputably shown on the
video, subsection 56-5-2953(A)'s "requirement that the head be visible on the video
[was] met and the statutory requirement that the administration of the HGN field
sobriety test be video recorded [was] satisfied." Id. at 100, 777 S.E.2d at 379. Most
pertinent to the case at bar, we acknowledged that even if the recording was "of such
poor quality that its admission [was] more prejudicial than probative, the remedy
would not be to dismiss the DUI charge." Id. Rather, we held "the remedy would
be to redact the field sobriety test from the video and exclude testimony about the
test." Id. We further held that notwithstanding suppression of the HGN test video
and testimony, there was "still sufficient evidence to present this case to a jury for
resolution." Id.
       Again, subsection 56-5-2953(A) plainly requires that Miranda warnings be
depicted visibly and audibly on the video recording. However, following the logic
we employed in Gordon, when the statutory Miranda requirement is not satisfied,
suppression of "tainted" evidence—not per se dismissal of the DUI charge—is the
proper remedy. Miranda is a constitutional construct that mandates suppression of
evidence in certain circumstances, not per se dismissal of the underlying charge. Of
course, the suppression of evidence that springs from a Miranda violation sometimes
results in dismissal of the underlying charge, but per se dismissal is not the rule. Our
approach does violence neither to the General Assembly's intent in amending
subsection 56-5-2953(A) nor to the body of law that is Miranda.




5
  In dicta, the Sawyer majority mentioned that "[t]he only arguable error of law was
the circuit court's failure to dismiss the charges once it determined that the State did
not produce a videotape meeting the requirements of [subsection 56-5-2953(A)] and
that it did not meet any of the exceptions in (B). Respondent, however, did not
appeal the circuit court's denial of his request that the charges be dismissed." Id. at
482 n.6, 763 S.E.2d at 186 n.6 (citations omitted).
      An illustration shows the absurdity of per se dismissal when Miranda
warnings are not shown on the video. Assume that in a setting similar to the one in
which Taylor found himself, the video recording did not visually depict the
administering of Miranda rights to a DUI defendant, and assume the defendant did
not utter a written or verbal word to law enforcement from the beginning of the
encounter through the end of the DUI trial. It would be absurd to require per se
dismissal of the DUI charge simply because Miranda warnings were not visually
depicted on camera.

       "The purpose of the Miranda warnings is to apprise the defendant of [his]
constitutional privilege to not incriminate [himself] while in the custody of law
enforcement." State v. Evans, 354 S.C. 579, 583, 582 S.E.2d 407, 409 (2003). The
United States Supreme Court has clearly prescribed the evidentiary remedy when
Miranda warnings are not administered and custodial interrogation elicits statements
from a defendant. Miranda, 384 U.S. at 444 ("[T]he prosecution may not use
statements, whether exculpatory or inculpatory, stemming from custodial
interrogation of the defendant unless it demonstrates the use of procedural
safeguards effective to secure the privilege against self-incrimination."). Therefore,
in ordinary circumstances, the proper remedy for a Miranda violation depends upon
whether custodial interrogation occurred and, if it did, whether the defendant uttered
any statement(s) elicited by the interrogation.
      Law enforcement's failure to give—or to properly give—Miranda warnings
in any given criminal case does not always result in the suppression of a defendant's
statements or any other evidence. The factual lead-up to a suppression hearing—in
both DUI and non-DUI cases—has many variations, and we cannot possibly address
them all in one opinion. Our trial courts are well-equipped to handle shifts in factual
scenarios, including those in DUI cases in which Miranda warnings are not shown
on video.
                                     Conclusion
       We affirm the court of appeals' holding that subsection 56-5-2953(A) requires
a video recording to visually depict a defendant being advised of his Miranda rights
at the incident site. Because the question of whether per se dismissal of Taylor's
DUI charge was appropriate is not before us, we affirm the dismissal. However, we
hold that from this point forward, suppression of tainted evidence flowing from the
failure to administer Miranda warnings in accordance with subsection 56-5-
2953(A)—not per se dismissal of the DUI charge—is the proper remedy.
AFFIRMED AS MODIFIED.

BEATTY, C.J., KITTREDGE, HEARN and FEW, JJ., concur.